            Case 1:20-cv-03519-VEC Document 9
                                            8 Filed 06/19/20 Page 1 of 2


MEMO ENDORSED                                                               USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                      LAW OFFICE OF
                                                                            DOC #:
                                 JEFFREY FLEISCHMANN, P.C.                  DATE FILED: 6/19/2020
                                       150 Broadway, Suite 900
                                        New York, N.Y. 10038

  JEFFREY FLEISCHMANN                                   Telephone: (646) 657-9623
                                                         Facsimile: (646) 351-0694
  ______________________________________________________________________________

                                                June 19, 2020

  Via ECF:
  Hon. Valerie Caproni
  United States District Judge
  40 Foley Square
  New York, NY 10007

                 Re:     EMA Financial, LLC v. WOD Retail Solutions, Inc.
                         20-cv-03519-VEC

  Dear Judge Caproni:

  We represent plaintiff EMA Financial LLC (“EMA”). We write to request an adjournment of
  the Initial Conference, scheduled for June 26, 2020, and the related deadlines for submission
  of the Joint Proposed Case Management Plan and Discovery Order.

  Defendant WOD Retail Solutions, Inc. (“WODI”) was served with the summons and
  complaint on June 1, 2020 (Dckt. 7) making its answer due on June 23, 2020. However,
  WODI has not yet appeared in this action. Accordingly, I am unable to submit a Joint
  Proposed Case Management Plan and Discovery Order. Moreover, it remains to be seen if
  they will appear, in which case an Initial Conference will not be necessary.

  This is the first request for an adjournment of the Initial Conference.


  We thank the Court for its consideration.



                                  Respectfully submitted,

                                         THE LAW OFFICE OF JEFFREY FLEISCHMANN
                                         Attorney for EMA Financial LLC

                                         By: /s/ Jeffrey Fleischmann

                                                   1
         Case 1:20-cv-03519-VEC Document 9
                                         8 Filed 06/19/20 Page 2 of 2



                                       Jeffrey Fleischmann

CC: Jonathan Uretsky, Esq. (via ECF)

                                        Application GRANTED. The pretrial conference
                                        is adjourned to July 10, 2020 at 10:00 a.m.
                                        SO ORDERED.




                                        HON. VALERIE CAPRONI
                                                                                  6/19/2020
                                        UNITED STATES DISTRICT JUDGE




                                         2
